AO 91 (Rev 8/0

    

United States District Court

SOUTHERN DISTRICT OF TEXAS

 

McALLEN DIVISION
UNITED STATES OF AMERICA

Vv United States District Court CRIMINAL COMPLAINT
Southern District Of Texas
Jose Sergio Mendoza-Perez PRINCIPAL FILED Case Number:
YOB: 1991
Mexico DEC 20 2019 M-1 9- 3113 -M

David J. Bradley, Clerk

(Name and Address of Defendant)

I, the undersigned complainant being duly sworn state the following is true and correct to the best of my

knowledge and belief. On or about December 18, 2019 in __ Starr ————-: County, in

the _ Southern District of Texas defendants(s) did,
(Track Statutory Language of Offense)

knowing or in reckless disregard of the fact that William Isai Argueta-Argueta, a citizen and national of El
Salvador, along with two (2) other undocumented aliens, for a total of three (3), who had entered the United
States in violation of law, did knowingly transport, or move or attempted to transport said alien in furtherance

of such violation of law within the United States, that is, from a location near Roma, Texas to the point of arrest
near Roma, Texas,

in violation of Title 8 United States Code, Section(s) 1324(a)(1)(A)(ii) FELONY

I further state that I am a(n) U.S. Border Patrol Agent and that this complaint is based on the
following facts: ,

On December 18, 2019, a Border Patrol camera operator observed four (4) suspected undocumented aliens running north, away
from the Rio Grande River, towards a Dollar General parking lot in Roma, Texas. The camera operator relayed his observations to

agents in Roma and further advised agents that three (3) of the four (4) subjects boarded a four door sedan, while one of the
subjects ran back towards the River.

Agents responded to the area and located a black Ford Fusion departing the parking lot. Before agents could make contact with
the Fusion, it departed the area at a high rate of speed. The agents drove behind the Fusion and the camera operator advised the
agents they were behind the correct vehicle. The agents activated their emergency equipment to conduct a vehicle stop. The
driver failed to yield to the agents and continued traveling at a high rate of speed. During the course of the pursuit, the driver
used the middle turning lane to pass vehicles that were stationary at a stop light and disregarded the stop light.

SEE ATTACHED

Continued on the attached sheet and made a part of this complaint: LXves LI No

Apprved bs / J Cf _

Signature of Cefnplainant Y

 

 

 

Jose Diaz Border Patrol Agent
Sworn to before me and subscribed in my presence, Printed Name of Complainant
December 20, 2019 at McAllen, Texas
Date City and State
J. Scott Hacker , U. S. Magistrate Judge AWN

 

 

Name and Title of Judicial Officer 9
Case 7:19--GNFTEPPSTATES DISTRIEVCOURP Pave 2 0f 2
SOUTHERN DISTRICT OF TEXAS
McALLEN, TEXAS

ATTACHMENT TO CRIMINAL COMPLAINT:

M-19- 3113 -M
RE: Jose Sergio Mendoza-Perez

CONTINUATION:

Due to the increase of vehicle traffic, agents terminated their pursuit and an officer with the Roma Police
Department immediately took over. Shortly thereafter, the Roma Police Department advised agents that
the vehicle had stopped.

When the agents arrived on scene, an officer advised agents that four (4) subjects exited the vehicle and
absconded into the nearby brush. Agents conducted a search of the area and located four (4) subjects.
Agents conducted an immigration inspection on the four (4) subjects and determined they were illegally
present in the United States.

While on scene, agents discovered that one of the subjects, later identified as Jose Sergio Mendoza-Perez,
had a large amount of money rolled up in his pocket. This discovery led agents to believe that Mendoza
was the driver of the Fusion.

All four (4) subjects were placed under arrest and transported to the Rio Grande City Border Patrol Station
for processing.

Principal Statement:

Jose Sergio Mendoza-Perez, a citizen of Mexico, was advised of his Miranda Rights, stated he understood
his Rights, and refused to provide a sworn statement. ‘

Material Witness Statement:

William Isai Argueta-Argueta, a citizen of El Salvador, was advised of his Miranda Rights, stated he
understood his Rights, and agreed to provide a statement.

Argueta claimed he made his smuggling arrangements and a family member has paid $2,000 of the $5,000
he agreed to pay to be smuggled into the United States. Argueta stated that he crossed the River with two
(2) other people and two (2) guides. Once in the United States, one of the guides led them toa car ina
parking lot and opened the door. Once they boarded the vehicle, the driver proceeded to depart the area.
Argueta stated that the driver noticed immigration was behind them and told them to hold on. Argueta
added that the driver began to drive “crazy’ and at a high rate of speed in and out of traffic. After several
minutes, the driver stopped the vehicle and instructed them to get out. Argueta stated that they ran from
the vehicle but were eventually apprehended.

Argueta positively identified Jose Sergio Mendoza-Perez, through a photo lineup, as the driver of the
vehicle he was being transported in.

Page 2
